Citation Nr: 1229822	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefits purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for a low back disability for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to July 1953.  He died in January 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the appellant's claim to accrued benefits based on the claims that were on appeal at the time of the Veteran's death. 

In an April 2010 decision, the Board, in pertinent part, denied service connection for accrued benefits purposes for hypertension, an acquired psychiatric disorder, and a low back disability.  This decision was appealed, and in an August 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand and remanded these claims for further consideration.  In this regard, the parties agreed in the joint motion that the Board had erred in characterizing the claims at issue as petitions to reopen previously denied claims.  Rather, the parties found that an October 1997 statement by the Veteran constituted a valid notice of disagreement (NOD) with regard to a July 1997 rating decision, and thus found that these claims were original claims still pending from that decision.  The parties also agreed that a statement of the case (SOC) should be issued for other claims that had been remanded by the Board in March 2001 (namely a skin condition, headaches, diabetes, impotence, and varicose veins).  However, the Board had found in its April 2010 decision that the Veteran had not pursued an appeal of these claims, and, in its August 2011 Order, the Court dismissed the appeal as to the remaining issues.  Thus, only the service connection claims for accrued benefits purposes for hypertension, an acquired psychiatric disorder, and a low back disability are before the Board. 

The Board finds that these claims are ready for appellate review.  In this regard, the Board remanded these claims in March 2001 for additional development.  The RO undertook such development and readjudicated the claims and issued a supplemental statement of the case (SSOC) in January 2004.  Shortly thereafter, the Veteran passed away and the appellant filed the present claim for accrued benefits.  As such, the underlying claims upon which accrued benefits are sought stem from the Board's March 2001 remand.  As an SOC was issued as to that remand (in January 2004), as well as in connection with the accrued benefits claim (in January 2006), the Board finds that further review or adjudication by the RO is not warranted and that these claims are ready for appellate review. 

The Board had also remanded the issue of entitlement to TDIU in its April 2010 opinion.  A review of the file, including the virtual file, does not show that this issue has yet been readjudicated by the agency of original jurisdiction (AOJ).  This issue should be addressed promptly. 

As noted in the Board's April 2010 decision, three issues have been raised by the record, but have not been fully adjudicated by the RO.  First, in March 2002, the Veteran filed a petition to reopen his service connection claim (originally decided but unappealed in March 1998) for a staph infection.  Second, in a February 2003 rating decision, the RO denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance.  The Veteran did not file a NOD with regard to that decision.  Nevertheless, that claim is still considered pending as the Veteran died within one year of the February 2003 rating decision.  See 38 C.F.R. § 3.160 (2011).  Finally, in September 2005, the appellant expressed a desire to reopen her claim for DIC benefits under 38 U.S.C.A. § 1318.  The RO was instructed to address these issues under the appellant's claim for accrued benefits.  It does not appear that the RO has taken action on these issues.  Thus, the Board does not have jurisdiction over them.  Accordingly, the claims of service connection for staph infection, entitlement to special monthly compensation based on the need for regular aid and attendance, and DIC benefits under 38 U.S.C.A. § 1318 are again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record does not show that hypertension was caused or aggravated by service-connected tobacco use with nicotine dependence and chronic obstructive pulmonary disease (COPD), or incurred in or aggravated by active service. 

2.  The evidence of record does not show that an acquired psychiatric disorder, to include anxiety and PTSD, was caused or aggravated by service-connected rheumatic fever or incurred in or aggravated by active service.

3.  The evidence of record does not show that a low back disability was caused or aggravated by service-connected rheumatic fever or incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

Under The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, when the survivor of a deceased veteran submits a claim for accrued benefits based on claims pending at the time of death, the Board only considers evidence in VA's possession during the Veteran's lifetime.  See 38 C.F.R. § 3.1000.  It follows that the appellant could not be prejudiced by any deficiency in the duty to notify or assist, as no further evidence can be accepted on this claim.  Nevertheless, the Board notes that an August 2006 letter informed the appellant of the general requirements for establishing entitlement to accrued benefits.  Further notification is not warranted.  Moreover, the Board finds that no prejudice exists with respect to the duty to assist in obtaining relevant records or furnishing VA examinations or opinions as the only evidence that is considered in a claim for accrued benefits is the evidence already of record at the time of the Veteran's death.  In this regard, the Veteran's service department records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him are in the claims file.  There is no indication of outstanding records, to include VA treatment records, identified by the Veteran or the appellant which have not been obtained.  VA examinations have also been furnished in February 1997, August 1998, and August 2002 with regard to the Veteran's claims for hypertension and a back disorder.  As a claim for accrued benefits is based on the record as it existed at the time of the Veteran's death, further examination or opinion is not warranted. 

As noted above, the Board remanded these claims in March 2001 for additional development.  Specifically, the Board instructed the AOJ, in pertinent part, to attempt to verify the Veteran's alleged combat service in Korea, to provide a VA examination addressing whether his back disability was secondary to rheumatic fever, and to issue an SOC with regard to the hypertension claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO undertook such development, including the provision of a VA spine examination in August 2002, and issued an SSOC in January 2004 readjudicating the claims at issue.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The appellant argues that she is entitled to accrued benefits based on the Veteran's pending claims for service connection at the time of his death.  For the reasons that follow, the Board concludes that entitlement to accrued benefits is not warranted.

The law applicable to accrued benefits provides that certain individuals, including the veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).

Here, service connection claims for hypertension, anxiety, and a low back disability were raised at an October 1996 hearing before a Decision Review Officer (DRO).  These claims were denied in a July 1997 rating decision.  Service connection for PTSD was denied in a March 1998 rating decision.  The Veteran submitted NOD's with regard to these denials in October 1997 and March 1998 and perfected his appeals in statements submitted in April 1998 and November 1998.  The Board remanded these claims in March 2001 for additional development.  The RO undertook this development and readjudicated the claims in a January 2004 SSOC.  Shortly thereafter, the Veteran passed away and the appellant filed the present claim for accrued benefits in April 2004, within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  These claims were still pending at the time of his death as they had not yet been recertified to the Board for appellate review.  As the appellant is the Veteran's surviving spouse and timely filed a claim for accrued benefits with regard to claims still pending at the time of his death, the threshold requirements for entitlement to accrued benefits have been met.  See id.

The issue is whether the evidence of record at the time of the Veteran's death established entitlement to service connection.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including a cardiovascular-renal disease such as hypertension, and osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

A. Hypertension

The Veteran claimed entitlement to service connection for hypertension as secondary to his tobacco use with nicotine dependence and consequent COPD, or rheumatic fever, both of which have been service connected.  For the following reasons, the Board finds that service connection was not warranted. 

The Board has reviewed the relevant evidence of record.  The Veteran's service treatment records reflect that he was medically discharged after eleven months of service due to active rheumatic fever (without heart involvement) and are negative for complaints, diagnoses, or treatment for hypertension.  VA treatment records and reports dated between 1953 and 1972 likewise do not show diagnoses of hypertension.  A July 1987 statement from the Veteran reflecting that he had hypertension is the earliest credible evidence of this condition.  VA treatment records dated in the early to mid 1990's show treatment for hypertension but do not indicate that it was related to the Veteran's service or to his tobacco use and resulting COPD or history of rheumatic fever.  In a May 1996 statement, the Veteran asserted that hypertension had been present for 30 to 35 years.  In a February 1997 VA examination report, the examiner reviewed the Veteran's history of rheumatic fever and noted no residuals of this condition.  The examiner specifically found that the Veteran's hypertension was unrelated to rheumatic fever.  In a May 1998 private examination report, the examiner found that the Veteran's service-connected COPD aggravated his peripheral vascular disease and "cardiac disease," but did not mention hypertension.  Finally, in an August 1998 VA examination report, the examiner concluded after examining the Veteran and reviewing his medical history that the Veteran had COPD as a result of smoking but that hypertension was unrelated to his nicotine dependence and smoking. 

In reviewing the relevant evidence of record, as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  In this regard, there is no competent evidence of record showing that hypertension was caused or aggravated by the Veteran's service-connected history of rheumatic fever, smoking, or COPD.  Rather, the February 1997 and August 1998 VA examination reports both show that the Veteran's hypertension was not related to his rheumatic fever or COPD.  While the May 1998 private examination report states that the Veteran's peripheral vascular disease and cardiac disease were aggravated by COPD, it does not show that hypertension was caused or aggravated by COPD.  

The Board acknowledges the contentions by the Veteran and the appellant asserting that hypertension was caused or aggravated by rheumatic fever or COPD.  However, the Board finds that this is a determination that is medically complex and cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Neither the Veteran nor the appellant has been shown to have a medical background or the medical expertise necessary to render a competent evidence as to the etiology of his hypertension.  See id; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As such, the Board gives more weight to the VA medical opinions finding against a relationship between the Veteran's hypertension and his rheumatic fever or COPD, as the VA examiners are medical professionals with the expertise to render a competent opinion in this regard. 

The evidence also does not show that the Veteran's hypertension was directly incurred in or aggravated by active service.  In this regard, the Board has considered the Veteran's May 1996 statement asserting that hypertension had been present for 30 to 35 years.  However, this statement is inconsistent with the VA treatment records dated from 1953 to 1972, which are negative for hypertension.  The Board finds that these records are more credible and probative than the Veteran's later statements made in support of a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  Accordingly, because the Veteran's statements are inconsistent with more credible and probative evidence of record, the Board finds that they are not credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Moreover, even assuming, for the sake of argument, that they were credible, the Veteran's statements would still indicate that hypertension did not manifest until after 1960, which is a number of years after active service.  The fact that many years elapsed between the Veteran's period of active service and the development of hypertension weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

In sum, there is no competent or credible evidence of record showing that the Veteran's hypertension was incurred in or aggravated by active service or caused or aggravated by rheumatic fever or COPD.  Accordingly, service connection is not warranted on a direct or secondary basis for hypertension.  See 38 C.F.R. §§ 3.303, 3.310; see also Shedden, 381 F.3d at 1166-67.  Because hypertension did not manifest within one year of service separation, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension for accrued benefits purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Acquired Psychiatric Disorder

With regard to the Veteran's claim for an acquired psychiatric disorder, the Board notes preliminarily that the Veteran submitted an October 1996 claim for anxiety, which was adjudicated in the July 1997 rating decision, and then submitted a November 1997 claim for PTSD, which was adjudicated in a March 1998 rating decision.  Both rating decisions were appealed.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Board finds the issues of service connection for PTSD and an anxiety disorder to be encompassed within the same claim, which is more broadly characterized as one for an acquired psychiatric disorder. 

The Veteran argued that his service-connected rheumatic fever caused or aggravated an anxiety disorder.  He also argued that he had PTSD as a result of alleged combat service in Korea during the Korean War.  For the following reasons, the Board finds that service connection for an acquired psychiatric disorder was not warranted. 

During the pendency of this appeal, VA regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This amendment applies to claims that were pending on the effective date of the amendment.  See id. The amendment liberalizes in some cases the evidentiary standard for establishing the required in-service stressor.  Id.  Under the amended version of section 3.304(f), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Board emphasizes that under the amended regulation, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the other requirements of the above paragraph are met, irrespective of whether the evidence establishes that the Veteran "engaged in combat with the enemy" as previously required.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  When such is the case, verification of the stressor through independent sources is not warranted. 

Here, the Veteran alleged that he served on the front lines in Korea from September 1952 to July 1953 and witnessed the deaths of fellow service members.  He also argued that he received shrapnel wounds and was awarded the Purple Heart. 

Unfortunately, the Board finds that the Veteran's statements are not credible.  His service personnel records, including his DD 214, and service treatment records show that he did not serve abroad and did not receive the Purple Heart.  Rather, they show that his service was confined to the United States.  Specifically they show that the Veteran enlisted in the Marine Corps in August 1952.  In September 1952, he began training at the Marine Corps Recruit Depot (MCRD) in San Diego, California.  In November 1952, he began undergoing medical treatment at MCRD.  From January to May 1953, he underwent in-patient medical treatment for rheumatic fever at the US Naval Hospital (USNH) Balboa in San Diego, California. And from May 1953 until his medical discharge from service in July 1953, he was stationed at the USNH in Camp Pendleton, California.  The National Personnel Records Center (NPRC) confirmed in April 2003 that the Veteran was not awarded the Purple Heart.  Accordingly, as the Veteran's statements made in support of this claim are inconsistent with much more probative evidence of record, namely the service department records and the findings of the NPRC, the Board finds that they are not credible.  See Caluza, 7 Vet. App. at 511.  

In the absence of credible evidence showing that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service, which was not under combat conditions, service connection for PTSD is not warranted.  See 38 C.F.R. § 3.307.

The Board also notes that there is no credible or competent evidence of record showing that the Veteran was diagnosed with PTSD.  In this regard, the Board acknowledges the fact that there is a November 2001 notation in a VA treatment record of a history of PTSD.  However, this notation was not based on present findings at the time, and there is no medical evidence of record showing a present diagnosis of PTSD based on clinical findings, as required under 38 C.F.R. § 3.304(f).  Apart from this record, the voluminous post-service VA and private treatment records dating from the 1950's, as well as the Veteran's SSA records, do not show diagnoses or findings of PTSD.  Accordingly, service connection for PTSD was not warranted.  See id.

Finally, there is no competent evidence supporting the Veteran's claim that he had an acquired psychiatric disorder, to include anxiety or a "nerve disorder," related to rheumatic fever or otherwise related to service.  In this regard, the service treatment records do not show that the Veteran had a psychiatric disorder at the time.  The earliest evidence of such a disorder is a September 1963 VA treatment record reflecting a complaint of anxiety, which is dated over ten years after the Veteran's separation from service in July 1953.  This long period of time between the Veteran's separation from service and the earliest evidence of a psychiatric disorder weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.

The Board acknowledges the Veteran's contention that his anxiety disorder was caused or aggravated by rheumatic fever.  However, the Board finds that this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the Veteran's statements do not in themselves support this claim.  See id.  

Accordingly, the Board finds that the preponderance of the evidence weighs against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder for accrued benefits purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Low Back Disability

The Veteran argued that he had a low back disability related to service-connected rheumatic fever or an in-service injury.  For the following reasons, the Board finds that service connection was not warranted. 

The Board has reviewed the evidence of record.  The service treatment records do not show diagnoses or complaints of back problems.  VA treatment records and examination reports dated between 1953 and 1972 are likewise negative for back problems.  In a July 1987 statement, the Veteran related that he had arthritis.  A February 1997 VA x-ray report revealed degenerative changes in the lower spine. At a February 1997 VA examination, the Veteran reported that he sustained a back injury at the age of fifteen when trying to move a tree.  He experienced recurrent back pain but did not associate it with rheumatic fever.  The VA examiner concluded that the Veteran's back condition was in no way related to rheumatic fever.  At a May 1998 hearing before a DRO, the Veteran stated that he received a spinal injection when being treated for hemorrhoids at VA in 1963.  He testified that he had experienced back problems ever since that time.  At an October 1999 hearing before the Board, the Veteran testified that a private chiropractor had told him that his degenerative disk disease of the spine was related to rheumatic fever.  At the August 2002 VA examination, the Veteran reported that he injured his back in service when a drill instructor hit him in the stomach and caused him to fall and land on his back.  He stated that he had experienced chronic back pain ever since that time.  The examiner diagnosed degenerative arthritis and degenerative disc disease of the lumbar spine, and concluded that there was no relationship between the Veteran's back pain and acute rheumatic fever in service. 

The Board finds that the preponderance of the relevant evidence of record, as discussed above, weighs against a relationship between the Veteran's low back disability and rheumatic fever or his period of service.  In this regard, there is no credible evidence of a low back disability in service or for many years thereafter.  The Board finds that the Veteran's statements as to the history of his back disability are not credible or reliable as they are inconsistent with one another and with the service treatment records and post-service treatment records.  See Caluza, 7 Vet. App. at 511.  With regard to the Veteran's statement that his back problems began after receiving a spinal injection at VA in 1963, if this were in fact the case, it would preclude service connection on a direct basis for a low back disability.  Moreover, the Veteran never submitted a claim for benefits under 38 U.S.C.A. § 1151 (West 2002) for disability caused or aggravated by VA medical care.  At any rate, for the reasons already discussed, the Board does not find this history to be credible.  Moreover, the fact that the Veteran did not report injuring his back in service due to being hit by a drill instructor until the August 2002 VA examination, despite the fact that this claim had been pending since 1996 and despite the fact that the Veteran had numerous opportunities to report this history at previous VA examinations and hearings, casts serious doubt on the statement's credibility, especially given its inconsistency with his previous statements.  Accordingly, the credible evidence shows that the Veteran did not sustain a back injury in service, and that a back disability did not manifest in service or for many years thereafter.  The long period of time between the Veteran's service and the manifestation of back problems weighs against a relationship to service.  See Maxson, 230 F.3d at 1333.  

Accordingly, the preponderance of the evidence weighs against a direct relationship between the Veteran's low back disability and his period of service.  As such, service connection was not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

There is also no competent evidence showing that the Veteran's back disability was caused or aggravated by rheumatic fever.  The Veteran himself stated at the February 1997 VA examination that he did not believe it was related to rheumatic fever.  Moreover, the February 1997 and August 2002 VA examiners both found that the Veteran's low back disability was not related to rheumatic fever.  For the reasons discussed above, the Board does not find it credible that a private chiropractor had attributed the Veteran's low back disability to rheumatic fever, as the Veteran testified at the October 1999 Board hearing.  Finally, the Veteran does not have the medical expertise to render a competent opinion as to whether his low back disability was caused or aggravated by rheumatic fever. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, service connection for a low back disability is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

Finally, because the Veteran's low back disability did not manifest within one year of service separation, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence weighs against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability for accrued benefits purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hypertension for accrued benefits purposes is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD, for accrued benefits purposes is denied. 

Entitlement to service connection for a low back disability for accrued benefits purposes is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


